— Petitioner’s motion in this disciplinary proceeding for a default judgment was granted and respondent was suspended from the practice of law for a period of six months by decision dated February 8, 1985 (Matter of Kove, 108 AD2d 986). An order was entered on February 14, 1985 providing for the suspension to commence on March 11,1985. Pursuant to an order to show cause which contained a temporary stay of the order of suspension, respondent appeared before this court on March 20, 1985 and was heard in mitigation. However, we decline to reduce or modify the sanction previously imposed, except to provide that the order of February 14, 1985 shall be amended to provide that its terms shall become effective on April 1,1985. Mahoney, P. J., Main, Yesawich, Jr., and Harvey, JJ., concur.